Petition by S. Ingraham, a stranger to the suit of H. G. Harrison v. Jonas Ingraham and D. Bolles, to have a demand which he has against a firm in which the defendants were partners, paid out of the funds in the hands of the receiver in that cause. The chancellor denied the application, with $12 costs ; on the groiind that the court Has no jurisdiction to interfere in this summary vteiy, even if the petitioner had a preferablfe claim to the funds in question. That if he had any equitable claim to any funds which aré affected by the decree, he should file a bill in this court making the complainants and the several members of the firm defendants. But that he would not be in d situation to file such a bill until he hud exhausted his remedy at law against his debtors, by judgment and fe&ecution."